Opinion of the Court by
Judge Peters:
The domestic troubles which ultimately resulted in a separation might, and doubtless could have been avoided by the exercise of more patience by the one, and a more conciliatory course by the other. While the evidence shows that appellee was exacting’ and censorious towards the children of appellant it also shows that he indulged in threats of violence of an extraordinary character towards her, and actually manifested an intention to execute them.
The first two years of their married life seem to have been passed in harmony, and peace, and at the commencement of their difficulties if any efforts had been made mutually or even by either of the parties to reconcile them, and a spirit of forbearance, and kindness manifested, the evil consequences which have followed a different course would have been avoided. But the facts as presented in the record do not show either to be without fault; and since appellant is not blameless, and the allowance .for six months for the maintenance of appellee and her child, who is also the child of appellant, for whose support he is morally and legally bound, is very reasonable especially as a part of it is by the terms of the order to be applied to the payment of the cost of this suit no substantial, or sufficient reason is manifested for disturbing that order. Wherefore the judgment is affirmed.